DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 19 is objected to because of the following informalities:  the claim discloses "the method of claim 4" and should be the method of claim .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 14-20 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 14 disclose “tracker position data” and it is unclear what this tracker position data entails.  Therefore, independent claims 1 and 14 are rejected for failing to clearly and distinctly define this tracker position data.  Dependent claims 2-12, 15-20 and 29 are also rejected for failing to cure the deficiencies of their respective independent claims.
Claim 1 discloses “one or more versions” and it is unclear as to what the one or more versions refers to as this is the first recitation of one or more version within the claim.  Therefore, claim 1 is rejected for failing to clearly and distinctly define what the one or more versions are referencing.  Dependent claims 2-12 are also rejected for failing to cure the deficiencies of claim 1.
Claims 1 and 14 disclose “formatted literary data” and it is unclear what this formatted literary data entails.  Therefore, independent claims 1 and 14 are rejected for failing to clearly and distinctly define this formatted literary data.  Dependent claims 2-12, 15-20 and 29 are also rejected for failing to cure the deficiencies of their respective independent claims.
Claims 1 and 14 disclose “progression data” and it is unclear what this progression data entails.  Therefore, independent claims 1 and 14 are rejected for failing to clearly and distinctly define this progression data.  Dependent claims 2-12, 15-20 and 29 are also rejected for failing to cure the deficiencies of their respective independent claims.
Claims 2, 3 and 15 disclose “abstract literary data” and it is unclear what this abstract literary data entails.  Therefore, claims 2, 3 and 15 are rejected for failing to clearly and distinctly define this abstract literary data.
Claims 3, 4 and 15-17 disclose “abstract position” or “first abstract position” and is unclear what these abstract positions entail.  Therefore, claims 3 , 4 and 15-17 are rejected for failing to clearly and distinctly define these abstract positions.
Claims 4 and 5 disclose “formatted position” and it is unclear what this formatted position entails.  Therefore, claims 4 and 5 are rejected for failing to clearly and distinctly define this formatted position.
Claims 6-8 and 16 disclose “progression data for the first version” and it is unclear if this progression data is the same as the tracker position data for the first version.  Therefore, claims 6-8 and 16 are rejected for failing to clearly and distinctly define how the progression data and tracker position data for the first version correlate or differentiate from one another.  If the progression data and tracker position data refer to the same data, then the claims should recite one for consistency of claim language.
Claims 7 and 8 disclose “most suitable” and it is unclear how a most suitable option is to be determined/what it entails.  Therefore, claims 7 and 8 are rejected for failing to clearly and distinctly define how a most suitable option is determined and what it entails.
Claim 11 discloses “one or more of: machine-encoded text…an electrical characteristic, a weight of a page….a code” and it is unclear what a machine-encoded text entails, what an electrical characteristic entails, what a weight of a page entails, and what a code entails.  Therefore, claim 11 is rejected for failing to clearly and distinctly define this machine-encoded text, this electrical characteristic, this weight of a page, and this code.
Claim 14 discloses “a second version” and it is unclear what this second version refers to as this is the first recitation of a second version within the claim.  Therefore, claim 14 is rejected for failing to clearly and distinctly define what this second version is referencing.  Dependent claims 15-20 are also rejected for failing to cure the deficiencies of claim 14.
Claim 1 recites the limitation "of the one or more versions" in line 6.  There is insufficient antecedent basis for this limitation in the claim as this is the first recitation of one or more versions.

Claim Rejections - 35 USC § 101
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1 and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
At step 1, independent claims 1 and 14 recite an apparatus and method, respectively, the apparatus comprising multiple elements (a database and circuitry), and therefore are a machine and process, which are statutory classes of invention.
At step 2A, prong one, the claim(s) recite(s):
process tracker position data for a first version of the one or more versions; 
determine, from formatted literary data for the two or more versions, progression data for a second version of the literary work based on or in response to the tracker position data for the first version; 
processing tracker position data for a first version of a literary work; 
determining, from formatted literary data for two or more versions of the literary work, progression data for a second version based on or in response to the tracker position data for the first version.

These limitations, under their broadest reasonable interpretation, cover a process that could be performed mentally. That is, other than reciting a system comprising a database and circuitry, nothing in the claim elements preclude the steps from being performed mentally and/or with pen and paper. For example, a user who receives a tracker position data for a first version and formatted literary data for two or more versions of a literary work can process the position tracker data and determine, using the formatted literary data, progression data for a second version based on the tracker position data for the first version.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite a mental process.
At step 2A, prong two, this judicial exception is not integrated into a practical application because the claims recite the additional elements of an apparatus comprising a database and circuitry, and a first apparatus.  These elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)). These limitations can also be viewed as an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
At step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of an apparatus comprising a database and circuitry, and a first apparatus amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The additional claim element is: a database comprising formatted literary data for two or more versions of a literary work.
The limitation “a database comprising formatted literary data…” is mere data storage and is insignificant extra-solution activity and is well-understood, routine, and conventional activity.
As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional.  The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity such as iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.  See MPEP 2106.05(d) and 2106.05(g).  Thus, the claims are not patent eligible

Dependent claims 2-12, 15-20 and 29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
At step 2A, prong one, the claim(s) recite(s):
convert the tracker position data for the first version to an abstract position in the abstract literary data;
translate the abstract position to a formatted position in the respective formatted literary data for the first and second versions;
determine which of the progression data for the first version and the progression data for the second version is the most suitable to send to the remote device or apparatus;
generate a data structure comprising one or both of the progression data for the first version and the progression data for the second version; 
determine, from the data structure, which of the progression data for the first version and the progression data for the second version is the most suitable to send to the remote device or apparatus;
determine progression data for one or more of the users based on or in response to tracker position data received from the one or more users;
converting the tracker position data for the first version to a first abstract position in abstract literary data;
translating the first abstract position to a formatted position in the formatted literary data for the first version, wherein the formatted position in the formatted literary data for the first version is determined to be progression data for the first version;
translating the first abstract position to a formatted position in the formatted literary data for the second version, wherein the formatted position in the formatted literary data for the second version is determined to be the progression data for the second version.

These limitations, under their broadest reasonable interpretation, cover a process that could be performed mentally. Nothing in the claim elements preclude the steps from being performed mentally and/or with pen and paper. For example, a user who receives abstract literary data, tracker position data, progression data, user data and formatted literary data can perform the converting, translating, determining, and generating steps mentally and/or with pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite a mental process.
At step 2A, prong two, this judicial exception is not integrated into a practical application because the claims recite the additional elements of an apparatus, circuitry, and a first apparatus. These elements are recited at a high-level of generality such that the amount to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)). These limitations can also be viewed as an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
At step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of an apparatus, circuitry, and a first apparatus amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
The additional claim elements are:
a database including abstract literary data for the literary work;
wherein the progression data for the second version comprises a formatted position in the formatted literary data of the second version;
communication circuitry to transmit one of progression data for the first version, the progression data for the second version, and a command communication to a remote device or apparatus;
output circuitry to output the progression data in a user understandable format;
wherein the tracker position data comprises sensed data relating to a position in the first version of the literary work;
wherein the sensed data comprises one or more of: machine-encoded text, a sound wave, an electrical characteristic, a weight of a page, an image, a code;
a database comprising user data for a plurality of users;
receiving, at the first apparatus, the tracker position data;
transmitting, from the first apparatus to a second apparatus, the determined progression data for the second version;
displaying the determined progression data for the second version to a user in a user understandable format;
a non-transitory computer readable storage medium comprising code which when implemented on a processor causes the processor to carry out the method.


The limitations “a database including abstract literary data…,” “wherein the progression data…,” “a database comprising user data…,” and “receiving…the tracker position data” are mere data gathering and storage, insignificant extra-solution activity, and well-understood, routine, and conventional activities. The limitations “communication circuitry to transmit…,” “output circuitry to output…,” and “transmitting…the determined progression data…,” and “displaying the determined progression data…” are mere data output, insignificant extra-solution activity, and well-understood, routine, and conventional activities.  The limitations “wherein the tracker data comprises…,” “wherein the sensed data comprises…,” and “a non-transitory computer readable storage medium…” are nominal or tangential additions to the claims that do not integrate the abstract idea into a practical application, do not impose any meaningful limits on practicing the abstract idea, and considered individually and as part of the claim as a whole, they do not add significantly more than the abstract idea itself.
As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional.  The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity such as i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; mere data gathering such as v. Consulting and updating an activity log, Ultramercial, 772 F.3d at 715, 112 USPQ2d at 1754; and selecting a particular data source or type of data to be manipulate such as iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016). See MPEP 2106.05(d) and 2106.05(g).  Thus, the claims are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12, 14-20 and 29 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Cannistraro et al. (U.S. Patent Application Publication No. 2012/0310649; hereinafter Cannistraro).

Regarding claim 1, Cannistraro discloses an apparatus for determining user progression data in a literary work, the apparatus {¶ [0087] device} comprising: 
a database comprising formatted literary data for two or more versions of a literary work {¶¶ [0024]-[0026] stored audio versions and textual versions of a book (e.g., such as formatted literary data); [0088], [0171] storage device for storing digital media items such as audio book versions and textual/e-book versions}; and 
circuitry to {¶ [0171] circuits}: 
process tracker position data for a first version of the one or more versions {¶¶ [0024]-[0026] audio book versions and e-book versions; [0078]-[0080], [0100]-[0104] a specified location (e.g., such as a tracker position) within a first media item is obtained and mapped based on the location data}; and 
determine, from formatted literary data for the two or more versions, progression data for a second version of the literary work based on or in response to the tracker position data for the first version {¶¶ [0024]-[0026] audio book versions and e-book versions; [0080], [0081], [0105], [0106] a second media item location (e.g., such as progression data) is determined based on the first media item location}.  

Regarding claim 2, Cannistraro discloses the apparatus of claim 1, further comprising: a database including abstract literary data for the literary work {¶¶ [0037]-[0043] textual content/words (e.g., such as abstract literary data) of a novel}.  
Regarding claim 3, Cannistraro discloses the apparatus of claim 2, further comprising: circuitry to convert the tracker position data for the first version to an abstract position in the abstract literary data {¶¶ [0041]-[0049], [0157], [0170] translates location/position data into text/words; [0102]-[0106]}.    

Regarding claim 4, Cannistraro discloses the apparatus of claim 3, further comprising: circuitry to translate the abstract position to a formatted position in the respective formatted literary data for the first and second versions {¶¶ [0041]-[0049], [0157], [0170] speech-to-audio translations and audio-to-speech translations via mapping; can determine that ten words from a textual versions corresponds to a particular line, pages, etc. for translations into audio version locations; [0102]-[0106]}.    
  

Regarding claim 5, Cannistraro discloses the apparatus of claim 4, wherein the progression data for the second version comprises a formatted position in the formatted literary data of the second version {¶¶ [0041]-[0049], [0157], [0170] speech-to-audio translations and audio-to-speech translations via mapping; can determine that ten words from a textual versions corresponds to a particular line, pages, etc. for translations into audio version locations; [0102]-[0106]}. 

Regarding claim 6, Cannistraro discloses the apparatus of claim 5, further comprising communication circuitry to transmit one of progression data for the first version, the progression data for the second version, and a command communication to a remote device or apparatus {¶¶ [0102]-[0106], [0151]-[0153] transmits the location data from a first version or second version via a network to a different device to perform an action}.      

Regarding claim 7, Cannistraro discloses the apparatus of claim 6, further comprising circuitry to determine which of the progression data for the first version and the progression data for the second version is the most suitable to send to the remote device or apparatus {¶¶ [0102]-[0106], [0151]-[0153] determines the location data to send via a network to a different device to perform an action}.      

 	Regarding claim 8, Cannistraro discloses the apparatus of claim 7, further comprising circuitry to: 
generate a data structure comprising one or both of the progression data for the first version and the progression data for the second version {¶¶ [0050], [0051], [0076] generates mapping for correlating position/location data of a first media version with position/location data of a second media version}; 
determine, from the data structure, which of the progression data for the first version and the progression data for the second version is the most suitable to send to the remote device or apparatus {¶¶ [0102]-[0106], [0151]-[0153]}.      

Regarding claim 9, Cannistraro discloses the apparatus of claim 1 further comprising output circuitry to output the progression data in a user understandable format {¶¶ [0085] audio player for generating audio via speakers on a device; [0122] displaying highlights, colors, animation, etc. via a media player/e-reader}. .  
Regarding claim 10, Cannistraro discloses the apparatus of claim 1, wherein the tracker position data comprises sensed data relating to a position in the first version of the literary work {¶¶ [0136]-[0142], [0151] touch screen for capturing user touch data (e.g., such as sensed data) for specific location of text/audio within audio book/e-book}.  

Regarding claim 11, Cannistraro discloses the apparatus of claim 10, wherein the sensed data comprises one or more of: machine-encoded text, a sound wave, an electrical characteristic, a weight of a page, an image, a code {¶ [0157] audio waveform}.   

Regarding claim 12, Cannistraro discloses the apparatus of claim 1, comprising a database comprising user data for a plurality of users, and to determine progression data for one or more of the users based on or in response to tracker position data received from the one or more users {¶¶ [0076], [0088]-[0090] captures account data for users and stores via storage device; the account data captures user inputs/location data from audio versions and/or text versions}.   


Regarding claim 14, Cannistraro discloses a method of determining user progression in a literary work, the method comprising: 
processing, at a first apparatus, tracker position data for a first version of a literary work {¶¶ [0024]-[0026] audio book versions and e-book versions; [0078]-[0080], [0097]-[0104] a specified location (e.g., such as a tracker position) within a first media item is obtained at a first device and mapped based on the location data}; 
determining, from formatted literary data for two or more versions of the literary work, progression data for a second version based on or in response to the tracker position data for the first version {¶¶ [0024]-[0026] audio book versions and e-book versions; [0080], [0081], [0105], [0106] a second media item location (e.g., such as progression data) is determined based on the first media item location}.  

Regarding claim 15, Cannistraro discloses the method of claim 14, further comprising: converting the tracker position data for the first version to a first abstract position in abstract literary data at the first apparatus {¶¶ [0041]-[0049], [0157], [0170]; [0102]-[0106]}. 

Regarding claim 16, Cannistraro discloses the method of claim 15, further comprising: translating the first abstract position to a formatted position in the formatted literary data for the first version, wherein the formatted position in the formatted literary data for the first version is determined to be progression data for the first version {¶¶ [0041]-[0049], [0157], [0170]; [0102]-[0106]}.     

Regarding claim 17, Cannistraro discloses the method of claim 15, further comprising: translating the first abstract position to a formatted position in the formatted literary data for the second version, wherein the formatted position in the formatted literary data for the second version is determined to be the progression data for the second version {¶¶ [0041]-[0049], [0157], [0170]; [0102]-[0106]}.   

Regarding claim 18, Cannistraro discloses the method of claim 14, further comprising: receiving, at the first apparatus, the tracker position data {¶ [0078] a specified location within a first media item is obtained at a first device}.  

Regarding claim 19, Cannistraro discloses the method of claim 4, further comprising: transmitting, from the first apparatus to a second apparatus, the determined progression data for the second version {¶¶ [0102]-[0106], [0151]-[0153]}.   

Regarding claim 20, Cannistraro discloses the method of claim 14, further comprising, displaying the determined progression data for the second version to a user in a user understandable format {¶¶ [0085], [0122]}.

Regarding claim 29, Cannistraro discloses a non-transitory computer readable storage medium comprising code which when implemented on a processor causes the processor to carry out the method of claim 14 {¶¶ [0177]-[0179] storage media storing instructions for processor execution to operate in a specific fashion}.


Support for Amendments and Newly Added Claims
Applicants are respectfully requested, in the event of an amendment to claims or submission of new claims, that such claims and their limitations be directly mapped to the specification, which provides support for the subject matter.  This will assist in expediting compact prosecution and reducing potential 35 USC § 112(a) or 35 USC § 112, 1st paragraph issues that can arise when claims are amended.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.121(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.  The examiner thanks the Applicant in advance for providing support for any amendments or newly added claims.
Examiner cites particular columns and line numbers or paragraphs in the references as applied to claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may be applied as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Anderson (US 2013/0041747): managing decoupled companion content so that it can be synchronized and played back simultaneously or interchangeably by a user computing device or devices; 
Beaver (US 2014/0115436): a novel annotation migration operation that allows the application to automatically migrate annotations for a first version of a content to a second version of the content; 
Jones (US 8,798,366): electronic books paginated to match the paginations of printed versions of the same books; 
Kendall (US 10,140,310): enabling the presentation of text to be synchronized with the audio playback of a content item, such as a book, magazine, article, or the like; 
Sagar (US 9,927,957): rotational input, such as touch input, to facilitate interaction with synchronized content versions/content items for enabling navigation of an audiobook version of a content item based on an electronic book (“ebook”) version of the content item synchronized to the audiobook; 
Voynow (US 2013/0073449): managing decoupled companion content so that it can be synchronized, and to notifying users regarding the availability of such content; and 
Weight (US 9,846,688): techniques in which services that rely on content position can be used with different versions of an electronic book, even when the different versions use different indexing schemes or have revised content from one version to another.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEDRA M MCQUITERY whose telephone number is (571)272-9607. The examiner can normally be reached Monday - Thursday, 8 am - 6 pm (C.S.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Diedra McQuitery/
Primary Examiner, Art Unit 2166